Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 (Remarks 4/18/2022, page 7, middle paragraph) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 12, 14 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over by WO2017180388A1 (which has been provided in the International Search Report) in view of Batada et al. (US 20130281084).

Regarding claim 1, WO2017180388A1 discloses a method of determining a destination of an individual carrying a mobile device (Abstract; [0072]; Fig. 1 shows mobile device with multiple destinations 16a … 16n), the method comprising: 
detecting a position of the mobile device and an activity of an individual carrying the mobile device ([0087] – [0088]; detecting position inherent in [0087], line 4; activity disclosed in [0088], where user intent is recited at several places);
detecting a distance between the mobile device and each of a plurality access controls (Fig. 1 shows mobile device near access controls 6a …16n; [0065]; [0087] – [0088]);
generating a list of the plurality of access controls and the distance between the mobile device and each of the plurality access controls ([0065]; [0087] – [0088]);
and identifying one or more access controls of the plurality of access controls that have a distance of lowest magnitude on the list ([0065] discloses using RSSI to obtain  distance, with strongest RSSI being closest distance i.e. lowest magnitude).

WO2017180388A1 does not disclose determining that the individual carrying the mobile device is slowing down but still moving based on the activity detected.

In the same field of endeavor, however, Batada discloses determining that the individual carrying the mobile device is slowing down but still moving based on the activity detected ([0039], last 4 lines disclose “.. The updating may also be dynamic, e.g., updating at a particular rate and slowing down or speeding up dependent on the amount of movement of the mobile station over several of the last updates”. Rest of [0039] provides general background in that the location of the mobile device is determined as user moves. If the user moves at a fast rate then the speed of the location determining is speeded up and vice versa. Hence determining that the individual carrying the mobile device is slowing down but still moving is  based on the user slowing down (activity)).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to use the method, as taught by Batada, in the system of WO2017180388A1 because knowing the speed the user is moving at can be used to perform functions. 


Regarding claim 2, WO2017180388A1 discloses actuating an access control of the plurality of access controls that has the distance of lowest magnitude on the list when only one access control has the distance of lowest magnitude on the list (Fig. 2, element 22  in 16a is lock actuator;  [0065] discloses locks within range and closest one selected).


Regarding claim 3, WO2017180388A1 discloses determining a favorite access control among the one or more access controls of the plurality of access controls that have a distance of lowest magnitude on the list; and actuating the favorite access control ([0069]; wherein the favorite access control is the “guest room”. Distance analyzed as in claim 1).


Regarding claim 4, WO2017180388A1 discloses the favorite access control has been
actuated by the mobile device more than any other access control of the one or more access controls of the plurality of access controls that have a distance of lowest magnitude on the list ([0068] discloses “The list may be ordered in various ways, to include, the last access control opened such that, for example, the user's room will likely be at the top of the list after an initial access”; so a count is inherent for the favorite access control. Distance analyzed as in claim 1).


Regarding claim 5, WO2017180388A1 discloses detecting a distance between the mobile device and each of a plurality access controls further comprises:
advertising a wireless signal;
detecting the wireless signal; and
detecting a strength of a wireless signal ([0062] – [0063]).	


Regarding claim 6, WO2017180388A1 discloses the plurality of access controls are configured to advertise a wireless signal and the mobile device is configured to detect the signal ([0062] – [0063]).


Regarding claim 7, WO2017180388A1 does not disclose the mobile device control is configured to advertise a wireless signal and at least one of a wireless access protocol device and the plurality of access controls is configured to detect the signal.
However, WO2017180388A1 discloses the reverse i.e. the access control advertises a wireless signal and the mobile device detects the signal ([0062] – [0063]). Having the mobile device advertise a wireless signal and the access controls receive it is an obvious variation or obvious to try (Rationales for Obviousness (MPEP 2143, Rationale e, F)) and therefore not considered patentable.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to have the mobile device advertise the wireless signal and the access control detect it, as this could speed up the detection process as the access control may have more processing power than the mobile device.


Regarding claim 8, WO2017180388A1 discloses a wireless access protocol device is configured to advertise a wireless signal and the mobile device is configured to detect the signal ([0062] – [0063]).


Regarding claim 9, WO2017180388A1 discloses the wireless signal is Bluetooth ([0062]).


Regarding claim 10, WO2017180388A1 discloses removing from the list access controls of the plurality of access controls that have an increasing distance ([0087] – [0088]).


Regarding claim 11, WO2017180388A1 discloses removing from the list access controls of the plurality of access controls that have a distance greater than a selected distance ([0087] – [0088]).


Regarding claim 12, WO2017180388A1 discloses the position of the mobile device
includes in a hand of an individual, a back pocket of an individual, or a front pocket of an individual ([0034] discloses handheld mobile device).



Regarding claim 14, WO2017180388A1 discloses removing from the list access controls of the plurality of access controls that have a distance that is increasing over a period of time prior to when the individual carrying the mobile device has arrived at a location ([0087] – [0088]; e.g. [0088] discloses activity where the 1st distance is 30 feet and the 2nd distance is 3 ft. The activity can also be determined by the accelerometer which would determine if the user has is moving, slowed or stopped). 

WO2017180388A1 does not disclose determining that the individual carrying the mobile device is slowing down.
This limitation is analyzed as in claim 1 above. 


Regarding claim 15, WO2017180388A1 discloses actuating an access control of the plurality of access controls that has the distance of lowest magnitude on the list when the distance of lowest magnitude is less than a selected distance and only one access control has the distance of lowest magnitude  ([0087] – [0088]).


Claim 16 is similarly analyzed as claim 1.


 Claim 17 is similarly analyzed as claim 2.


Claim 18 is similarly analyzed as claim 3.


Claim 19 is similarly analyzed as claim 4.


Claim 20 is similarly analyzed as claim 5.


Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to mobile distance/location determination:

Dumas (US 20180357673) discloses mobile device location tracking.
Banvait (US 20170074000) discloses Vehicle Unlocking Systems and Methods


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632